" % Pe eee a .
i

en AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 =>

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE |

Vv. (For Offenses Committed On or After November 1, 1987)
Agustin Poxacuazingo-Ahuejote Case Number: 3: | 9-mj-22851

 

Michael J Megstmz

Defendant's Attorney

 

REGISTRATION NO. 82548408

| | | | | JUL
THE DEFENDANT: / = 18 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

CLERK US mister Count

 

 

 

 

 

[C1 was found guilty to count(s) Bye RN aoe OF CALIFORNIA
after a plea of not guilty. . OT” 7 _—
Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):
Title & Section Nature of Offense co Count Number(s)
8:1325° ILLEGAL ENTRY (Misdemeanor) . I

Oi The defendant has been found not guilty on count(s)
CL) Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT

_ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

OC] TIME SERVED a 4 UTH (ly U» | days

 

Assessment: $10 WAIVED & Fine: WAIVED |
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
LI Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Thursday, July 18, 2019
Date of Imposition of Sentence

ft a
bh, ye Loo
Sh fs f
Received G UE se MW Ye

DUSM HONORABLE F. A. GOSSETT II _
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | -—-3:19-mj-22851

 

 

 
